                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



Lori Ann Aganon,                                                  Case No. 3:17-cv-2161

                        Plaintiff

        v.                                                        MEMORANDUM OPINION


Commissioner of Social Security,

                        Defendant



        Before me is the Report and Recommendation of Magistrate Judge David A. Ruiz filed on

December 20, 2018, in the above-entitled action. (Doc. No. 21). Under the relevant statute:

        Within [fourteen (14)] days after being served a copy of these proposed Findings and
        Recommendation, any party who wishes to object must file and serve written
        objections or further appeal is waived.

United States v. Campbell, 261 F.3d 628, 631-32 (6th Cir. 2001) (citation omitted); see also 28 U.S.C. §

636(b)(1) (effective Dec. 1, 2009); Fed. R. Civ. P. 72(b)(2). In this case, the fourteen-day period has

elapsed, and the Commissioner indicates she will not be filing objections. (Doc. No. 22).

        Following review of Judge Ruiz’s Report and Recommendation, I adopt it in its entirety as

the Order of the Court. I agree the Administrative Law Judge failed to properly apply the treating

physician rule and reached a decision that was not supported by substantial evidence. Therefore, the

Commissioner’s decision is vacated, and the matter remanded for further proceedings.

        So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge
